UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6719



GARY L. DETEMPLE,

                                               Plaintiff - Appellant,

          versus


JERRY C. HEDRICK, Administrator of Northern
Regional Jail; J. O. VAUGHN, Lieutenant; JAMES
D. SPENCER, First Sargeant; LARRY BUNTING;
JOHN DRAKE, Hearing Officer; BRIAN MORRIS,
Hearing Officer; JODI CUNNINGHAM, Counselor;
FRANK G. SHUMAKER, State Administrator; PAM
FULTON, Medical Director; JOHN DOE, Welder;
SKIP ATKINS, John Doe Welder/Supervisor Main-
tenance Supervisor; JOHN DOE, Assistant;
FREDERICK P. STAMP, JR.; LISA GRIMES JOHNSTON;
ROBERT H. MCWILLIAMS, JR.; DONALD J. TENNANT,
JR.,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-97-30-5)


Submitted:   October 21, 1999              Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Gary L. DeTemple, Appellant Pro Se. Chad Marlo Cardinal, Assistant
Attorney General, Darrell V. McGraw, Jr., Leslie K. Tyree, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Vir-
ginia; Helen Campbell Altmeyer, OFFICE OF THE UNITED STATES
ATTORNEY, Wheeling, West Virginia; Stephen Vincent Wehner, WEHNER
& YORK, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Gary L. DeTemple appeals the district court’s orders granting

judgment in favor of the Defendants in his 42 U.S.C.A. § 1983 (West

Supp. 1999) action and denying his motion for reconsideration of

the same.     We have reviewed the record and the district court’s

opinions and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.   See DeTemple v. Hedrick, No.

CA-97-30-5 (N.D.W. Va. Mar. 31, 1998; Mar. 15, 1999;* May 5, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although this order was filed on March 15, 1999, it was
entered on the district court’s docket sheet on March 16, 1998.
March 16, 1999, is therefore the effective date of the district
court’s decision.   See Fed. R. Civ. P. 58 and 79(a); see also
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 3